UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7872



GREGORY H. JONES,

                                             Plaintiff - Appellant,

          versus

LIEUTENANT STONE; M. J. MCDADE, Superinten-
dent; ODIS TEMPLE, Superintendent,

                                              Defendant - Appellee.



                             No. 95-7876



GREGORY H. JONES,

                                             Plaintiff - Appellant,

          versus

W. E. MCMICHAEL; MR. KARASOW; MR. CRUTCHFELD;
FRANKLIN E. FREEMAN, JR.; LYNN PHILLIPS;
RICKIE   ROBINSON;   RANDALL   LEE;   KENNETH
WHITEHEAD; C. E. JONES; ALONZO WIGGINS; GUARD
SLEDGE,

                                            Defendants - Appellees.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-94-406-CT-5-BO, CA-94-490-5-CT)
2
Submitted:    March 21, 1996             Decided:   April 10, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory H. Jones, Appellant Pro Se. William McBlief, Jane Ray
Garvey, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed
the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Jones v. Stone, No. CA-94-406-CT-5-BO; Jones v. McMichael,

No. CA-94-490-5-CT (E.D.N.C. Nov. 13 and 14, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED

                                3